Title: From Thomas Jefferson to James Madison, 5 March 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to mr Madison
                            
                            Mar. 5. 06.
                        
                        I think the several modifications in mr Gallatin’s paper may be reduced to simple instructions in some such
                            form as follows.
                        The sum to be paid will consist I. of 2. millions ready money. II. of a residuary sum, not exceeding 3.
                            millions, to be paid afterwards as shall be agreed.
                        I. the ready money (as a 1st. proposition) not to be paid till possession of the whole country ceded is
                            delivered & evacuated.
                        but, in ultimato, to be paid on putting into our hands orders for an absolute delivery of the government to
                            us, on sight of the order, an evacuation of the country by all troops in the same instant, & the departure of all
                            officers & agents within 3. months after
                        II. the residuary sum to be a fund for paying claimants under the convention; either to be settled by a
                            commission, in which case any surplus will belong to Spain & any defect be supplied by her; or, which would be far
                            preferable, that residuum to be left with us for the sufferers, we exonerating Spain from all further demands on their
                            part.
                        but, in ultimato, the residuary sum to be paid to Spain by bills on the treasury in annual instalments, if
                            that can be obtained, or by stock to be created, if insisted on: & a fixed sum of 2, 3, or 4 millions to be immediately
                            paid by colonial bills to the US. who, on reciept of the money exonerate Spain from all further demand from the claimants
                            under the Convention.
                        If the sum to be allowed by Spain for spoliations, be retained by us out of the residuary price, & be less
                            than that residuum, the difference to be paid to her by bills on our treasury at the end of one year.
                        perhaps the above ideas may aid you in framing your instructions. they are hazarded with that view only.
                        
                            Th: Jefferson
                            
                        
                    